        Case 1:19-cv-11015-RWZ Document 25 Filed 05/31/19 Page 1 of 8



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                          CIVIL ACTION NO. 19-11015-RWZ


                            SODEXO OPERATIONS, LLC.

                                            v.

                                    DUDLEY ABBE

                                           and

                                  WELLFORCE, INC.,
                               Intervenor/Party-in-Interest


                                        ORDER

                                     May 31, 2019




ZOBEL, S.D.J.

      Plaintiff Sodexo Operations, LLC (“Sodexo”), sued Dudley Abbe (hereinafter “Mr.

Abbe” or “defendant”), its former Senior Vice President of Hospitality and Support

Services, asserting he breached his non-competition agreement with Sodexo.

Wellforce, Inc., Mr. Abbe’s current employer, intervened as a defendant.

      Plaintiff seeks a temporary restraining order and preliminary injunction prohibiting

Mr. Abbe from working for Wellforce in any capacity until January 30, 2020, and from

disseminating Sodexo’s confidential and proprietary information to Wellforce, its

subsidiary Lowell General Hospital and Sodexo’s competitor Aramark.
        Case 1:19-cv-11015-RWZ Document 25 Filed 05/31/19 Page 2 of 8



I.     Factual Background

       Sodexo is a Maryland-based company that provides a range of food and facilities

management services to government offices, hospitals, schools, and other institutions.

Aramark competes directly with Sodexo.

       Over the course of his 31-year career at Sodexo, defendant held several

different positions. Of particular relevance to this case, he was in 2005 promoted to

Vice President of Patient Experience and signed a Noncompetitive Agreement (the

“non-compete”). This non-compete prohibits him, for nine months following his

termination, from working for any company that was a customer of Sodexo during the

six months preceding his departure, unless his role for that customer would not involve

the “Contract Food Service Business” or the “Facilities Management Business.”

       From 2014 until his recent resignation, Mr. Abbe was the Senior Vice President

of Hospitality and Support Services. This job required him to work onsite at Sodexo’s

client—Lowell General Hospital (“Lowell”)—where he supervised all food services,

facilities management, and other operations provided under Sodexo’s contract with

Lowell. Lowell is operated by Circle Health, Inc., which, in turn, is owned by

Wellforce—Mr. Abbe’s new employer. Wellforce is also the corporate parent for three

other health care entities.

       On March 29, 2019, defendant resigned from Sodexo to accept the position at

Wellforce. His departure from Sodexo coincided with Wellforce’s selection of Aramark,

over Sodexo, to be the exclusive provider of non-clinical services at all four subsidiary



                                             2
         Case 1:19-cv-11015-RWZ Document 25 Filed 05/31/19 Page 3 of 8



health care entities, including Lowell. Sodexo contends Wellforce hired Mr. Abbe to

implement and oversee its transition to Aramark, and that his new job responsibilities

will overlap significantly with those of his prior role on the Sodexo-Lowell contract. Both

defendants, however, insist that Mr. Abbe will be an executive-level strategic project

manager focused on integrating support services across all four Wellforce entities and

that he will not work directly with member hospitals such as Lowell.

       On April 30, 2019—Mr. Abbe’s last day at Sodexo and the day before his

intended first day at Wellforce—Sodexo brought this action and simultaneously moved

for a temporary restraining order or preliminary injunction to prevent Mr. Abbe from

assuming his role at Wellforce.


II.    Legal Standard

       A preliminary injunction is an extraordinary remedy granted only if the movant

demonstrates “(1) a substantial likelihood of success on the merits; (2) a significant risk

of irreparable harm if the injunction is withheld; (3) a favorable balance of hardships;

and (4) a fit (or lack of friction) between the injunction and the public interest.” Nieves-

Marquez v. Puerto Rico, 353 F.3d 108, 120 (1st Cir. 2003). “The sine qua non of this

four-part inquiry is likelihood of success on the merits.” New Comm Wireless Servs.,

Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002).

       As an initial matter, the parties disagree which law governs, that of

Massachusetts or that of Maryland, where Sodexo is based. Because the court’s

jurisdiction is based on diversity of citizenship, the choice of law rules of Massachusetts



                                              3
         Case 1:19-cv-11015-RWZ Document 25 Filed 05/31/19 Page 4 of 8



apply. E.g., Levin v. Dalva Bros., Inc., 459 F.3d 68, 73 (1st Cir. 2006). Massachusetts

courts take a “functional choice-of-law approach that responds to the interests of the

parties, the States involved, and the interstate system as a whole.” Bushkin Assocs.,

Inc. v. Raytheon Co., 473 N.E.2d 662, 668 (Mass. 1985). In the absence of a

contractual provision, Massachusetts applies the law of the state with the most

significant relationship to the transaction and the parties. Id. at 669; see also GES

Exposition Servs., Inc. v. Floreano, No. CIV.A. 07-10584-GAO, 2007 WL 4323012, at

*1 (D. Mass. Dec. 7, 2007) (applying most significant relationship test and

Massachusetts law to challenge to non-compete agreement). Here, the non-compete

does not address the choice of law. Though Sodexo is a Maryland-based corporation,

defendant lived and worked in Massachusetts for his entire 31-year tenure with the

company. In addition, Wellforce and his new position are both located in

Massachusetts. Massachusetts clearly bears the most significant relationship to the

alleged breach (Mr. Abbe’s resignation from Sodexo and acceptance of a position with

Wellforce). Accordingly, Massachusetts law governs.

       Under Massachusetts law,1 a restrictive covenant in an employment agreement

is enforceable “only if it is necessary to protect a legitimate business interest,

reasonably limited in time and space, and consonant with the public interest.”

Boulanger v. Dunkin’ Donuts Inc., 815 N.E.2d 572, 576-77 (Mass. 2004) (collecting

cases). Legitimate business interests include the protection of confidential information,

goodwill, and trade secrets. Id. at 578.

      1       Because the non-com pete agreem ent was executed prior to October 1, 2018, the
Massachusetts Noncom petition Agreem ent Act does not apply. Mass. Gen. Laws c. 149, § 24L.


                                                 4
           Case 1:19-cv-11015-RWZ Document 25 Filed 05/31/19 Page 5 of 8



III.   Analysis

       The non-compete agreement provides in relevant part:

               I agree that during the term of my employment by [Sodexo],
               and for a period of nine (9) months after termination thereof .
               . . I will not compete with [Sodexo] by directly or indirectly;
               being employed by or otherwise providing goods or services
               to any [Corporation, Firm or other person which was then, or
               at any time within the preceding 6 months of such
               termination, a customer of [Sodexo]] (unless at all times
               confined to activities outside the Contract Food Service
               Business or Facilities Management Business).
Docket # 1-1 ¶ 2, 2(ii.). Contract Food Service Business and Facilities Management

Business is further defined as:

               [T]he installation, ownership, control, management and/or
               operation of governmental, institutional, hospital, school and
               college, industrial, commercial and public food supply and
               food service systems and cafeterias, including manually
               operated restaurants, cafeterias, public and private clubs,
               snack bars and other food and beverage dispensing and
               dining facilities, and automatic cafeterias and is engaged in
               the housekeeping and linen management, groundskeeping,
               and maintenance management . . . including the installation,
               ownership, control, management and/or operation of
               governmental, institutional, hospital, school and college,
               industrial, commercial and public systems and facilities.
Id. ¶ 1.

       A.      Likelihood of Success on the Merits

       At the outset, the parties diverge on several key facts, calling into question the

basic applicability of the non-compete to Mr. Abbe’s role at Wellforce. For example, the

non-compete would only apply if Wellforce was a “customer” of Sodexo during the six

months prior to Mr. Abbe’s departure. Yet, according to defendants, Wellforce is not


                                             5
         Case 1:19-cv-11015-RWZ Document 25 Filed 05/31/19 Page 6 of 8



and has never been a “customer” of Sodexo. Instead, Sodexo contracted directly with

Lowell and never provided any services to Lowell’s parent company. Likewise, the

parties vigorously dispute whether Mr. Abbe’s new role will overlap with his prior one.

Defendants claim that he will be working at an executive and company-wide level to

implement the broad integration of Wellforce’s four subsidiary healthcare brands.

Because he will be one-step removed from the day-to-day management of the Aramark

contract at any specific hospital, his job will not involve the “Contract Food Services” or

“Facilities Management” business as defined in the non-compete. On the other hand,

Sodexo contends Mr. Abbe will continue to have precisely the same onsite

responsibilities at Lowell as he did for Sodexo; the only difference is the beneficiary of

his services will now be Aramark—Sodexo’s direct competitor—by virtue of its new

relationship with Wellforce. Both parties appear to be operating in good faith and make

arguments that are facially plausible. At this early stage, such factual disputes reduce

Sodexo’s likelihood of success on the merits and caution against injunctive relief. See

Rohm & Haas Elec. Materials, LLC v. Elec. Circuits Supplies, Inc., 759 F. Supp. 2d 110,

125 n.107 (D. Mass. 2010) (“[W]hen courts are faced with affidavits at odds and must

make a credibility determination between them, courts generally do not issue a

preliminary injunction, but rather leave the issue for a jury to resolve.”).

       Even if Mr. Abbe’s new role at Wellforce fell within the plain language of the non-

compete, it is not clear that the non-compete could be enforced against him in this

context. First, Massachusetts only enforces non-compete agreements that are tailored

to protect a legitimate business interest such as confidential information, goodwill or


                                              6
         Case 1:19-cv-11015-RWZ Document 25 Filed 05/31/19 Page 7 of 8



trade secret(s). Yet, apart from asserting that “Sodexo has established substantial

goodwill and competitive advantage among its customers and clients,” and “Sodexo’s

confidential and proprietary information are extremely valuable assets” that are “not

generally known in the industry and . . . not readily ascertainable by others,” Sodexo

does not explain what this goodwill and confidential information comprises or how it

derives its protected status. Docket # 4 at 3. These conclusory declarations are not

enough to support a legitimate business interest that would justify enforcement of the

non-compete. See Rohm & Haas Elec. Materials, LLC, 759 F. Supp. 2d at 125 (finding

plaintiff unlikely to succeed on the merits and non-competition provision unenforceable

because plaintiff “does not provide evidence or sufficiently explain how the information

in Defendant’s possession constitutes protected trade secret or confidential trade

information” and “conclusory statements” are not enough to establish a legitimate

business interest). This lack of specificity, too, dampens the likelihood of plaintiff’s

success on the merits.

       Finally, the changed circumstances doctrine further jeopardizes the enforceability

of the non-compete. Massachusetts courts are hesitant to grant injunctive relief where

the institution of a non-competition provision precedes material changes in the

employment relationship. See KNF & T Staffing, Inc. v. Muller, No.

SUCV201303676BLS1, 2013 WL 7018645, at *3 n.4 (Mass. Super. Oct. 24, 2013)

(collecting cases). Defendants make a credible argument that there were several

material changes in Mr. Abbe’s compensation and job responsibilities between 2005,

when he signed the non-compete, and 2019, when he resigned from Sodexo. Indeed,


                                              7
        Case 1:19-cv-11015-RWZ Document 25 Filed 05/31/19 Page 8 of 8



when in 2014 he began overseeing the Sodexo-Lowell contract, Sodexo allegedly

presented him with a new offer letter that made no reference to the non-compete he

had signed nine years prior. Though the court cannot make fact or credibility

determinations at the preliminary injunction stage, defendants’ material change

argument casts doubt on plaintiff’s likelihood of success on the merits and is one more

reason injunctive relief would be inappropriate here.

IV.   Conclusion

      Because Sodexo has failed to demonstrate a likelihood of success on the merits

of its breach of contract claim, the remaining non-merits preliminary injunction factors

are but “matters of idle curiosity” and need not be addressed. New Comm Wireless,

287 F.3d at 9. Sodexo’s motion (Docket # 3) is denied.




         ____May 31, 2019___                    _________/s/Rya W. Zobel_________
                  DATE                                        RYA W . ZOBEL

                                                SENIOR UNITED STATES DISTRICT JUDGE




                                            8
